DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s representative (Nathan E. Black, Reg. #66,191) agreed to elect invention I (claims 1-16) during a phone interview conducted on 04/17/2021 (See an attached interview summary). Claims 17-20 are withdrawn from further consideration. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/27/2019is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 3, 4 and 8 recites “the instruction converter” has insufficient antecedent basis because antecedent limitations recited in an independent claim 1 only mentions “an instruction generator”, not “an instruction converter”. 

Claim 3 further recites “the one or more images”. However, an antecedent limitation only mentions “one or more illustrations”. The claimed “images” have insufficient antecedent basis. 

The examiner suggests applicant reviewing all claim limitations and using a terminology consistently. 


	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 


Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Bruno et al. (“Method and apparatus for generating visual assembly instructions from text manuals”, EPO publication: 1065603, hereinafter referred to as Bruno) in view of Brown et al. (US PG Pub. 2015/0186155, referred to as Brown).

Examiner note: many limitations recited in dependent claims are in alternative schemes using terms such as “at least one of”, “one or more of”, “OR”. The cited references only need to teach ONE alternative to meet the scope of alternatively recited limitations. 

Regarding claims 1 and 9, Bruno discloses a system and a method (Abstract, [0021], Fig. 3, a computer implemented method of converting an text format assembly manual into an interactive assembly manual with animation and 3D objects) comprising:
one or more processors; and a memory that stores computer program instructions that are executable by the processing system, the computer program instructions ([0018], Fig. 3, a computer implemented method of converting a text manual into an interactive manual with animations and 3D objects) including: 
a manual retriever that: receives a representation of an existing assembly manual of an assemblage ([0001], [0006], [0011], retrieve text assembly manual and paring files of main text manuals and auxiliary text manuals; [0007], [0022], the parts in the text assembly manual for assembling an apparatus correspond to the claimed “an assemblage”); 
an extractor that: extracts information from the representation ([0012], parsing text manuals to extract part number phrases); 
an instruction generator that: generates a first set of assembly instructions based at least on the information from the representation ([0007], [0013], creating a sequence visual assembly instructions; [0033] generating 3D visualization of the maintenance or assembly sequence); and 
generates an interactive smart manual of the assemblage based at least on the first set ([0001], [0004], [0008], generating an interactive manual with animation and 3D visualization sequences).

Bruno discloses generating an interactive assembly manual by parsing parts in text manuals (Abstract, [0026-0027]). Bruno does not disclose generates a second set of prompt-response instructions based on a language model and the information. The claimed feature related to “a second set of prompt-response instructions” is related to using a virtual digital assistant (Disclosure Spec. [0059-0064]). 

Brown discloses a method of training personal virtual assistants to perform different tasks such as a virtual assistant as a mechanic, a professor, or a medical doctor (Brown, Fig. 8, [0026]). Brown further discloses using a language model for training personal virtual assistants for answering user’s queries (Brown, [0093], [0126-0127], Fig. 6).


Regarding claim 2, Bruno in view of Brown further discloses the interactive smart manual is generated to be executed in association with a virtual digital assistant at a user device (Bruno, [0030-0031], [0034], the generated interactive manual is displayed on a screen; Brown, Fig. 8, [0034], personal virtual assistants on user’s mobile phone). 

Regarding claims 3 and 10, Bruno in view of Brown further discloses extracting the information from the representation comprises at least one of: 
Bruno, Abstract, [0001-0002], extracting information from text manual including text and drawings), and
 extracting one or more portions of text from the representation (Bruno, Abstract, [0001-0002], extracting information from text manual including text and drawings); and 
wherein generating the first set of assembly instructions comprises: 
generating the first set of assembly instructions from at least one of the one or more images or the one or more portions of text (Bruno, [0003], [0007-0008], generating animation of assembly from extracted text and drawings).

Regarding claims 4 and 11, Bruno in view of Brown further discloses generating the first set of assembly instructions comprises: 
generating, from at least one of the one or more images or the one or more portions of text, one or more of 
a number of assembly steps to complete the assemblage (Bruno, [0018], previewing the steps for assembly); 
a parts list of the assemblage (Bruno, [0014], displaying number of parts in the sequence of assembly); and 
a hardware list for assembly the assemblage (Bruno, [0024], a list of identical parts is provided).

Regarding claims 5 and 12, Bruno in view of Brown further discloses the representation of the existing assembly manual comprises at least one of 
Bruno, parsing electronic copies of printed files, HTML format); and 
one or more captured images stored at a user device (Bruno, [0002], parts drawings and assembly drawings retrieved from a storage device).

Regarding claims 6 and 13, Bruno in view of Brown further discloses receiving an identifier of the assemblage (Bruno, [0012], determining part numbers from assembly manual); and 
automatically locating the representation over a network (Bruno, [0005], [0019], [0013], locate parts and play assembly at a remote location, which implicitly means over a network).
	
Regarding claims 7, 14, and 15, Bruno in view of Brown further discloses 
	the prompt-response instructions, based at least on natural language user input received via a user device (Brown, [0035], using natural language to interact with a virtual assistant): navigate between ones of the assembly instructions (Bruno, [0015], [0018], [0026], interactive manual have links to different steps ); cause a display of a portion of the assemblage by the user device (Bruno, [0015-0017], displaying visual assembly); and cause an audio description of a part of the assemblage to be played back by the user device (Brown, [0035], using natural language to interact with a virtual assistant using speech).
	Regarding claims 8 and 16, Bruno in view of Brown further discloses 
[0002], [0006], [0012], [0022] parsing auxiliary text in the repository related to main assembly text. Note, additional auxiliary text meets the claimed “a note generated by a user” because these auxiliary text was written by a user); and 
wherein the instruction converter: generates the first set of assembly instructions also based on the note ([0022], generating an assembly sequence is also based on other information inputted by a user from an auxiliary text).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
After performing an extensive search, the examiner discovered several relevant references related to a claimed concept of converting a text assembly instruction / manual to an interactive assembly instruction / manual. These references are included in the attached PTO-892 form. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jialong He, whose telephone number is (571) 270-5359.  The examiner can normally be reached on Monday – Friday, 8:00AM – 4:30PM, EST.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIALONG HE/Primary Examiner, Art Unit 2659